Citation Nr: 1826634	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-38 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUES

1.   Entitlement to service connection for a left shoulder condition.

2.   Entitlement to service connection for an acquired psychiatric disorder to include PTSD, depression, anxiety, and panic disorder.


REPRESENTATION

Appellant represented by:	Brett Buchanan, Claims Agent


ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1998 to October 2002, from March 2003 to October 2003, and from February 2004 to August 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2012 and January 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in September 2017, the Veteran filed a VA Form 9, Appeal to Board of Veterans' Appeals, on matters involving petitions to reopen claims of service connection for Barrett's esophagus and gastroesophageal reflux disease and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  However, the record reflects that the RO is still taking action on these claims.  Therefore, they are not ready for adjudication by the Board and will not be further addressed in this decision.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   The Veteran has a diagnosis of labral tear with degenerative joint disease of the left shoulder.

2.   The Veteran has experienced pain, locking, and popping in the left shoulder related to the labral tear with degenerative joint disease of the left shoulder since his discharge from service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a left shoulder condition, diagnosed as labral tear with degenerative joint disease of the left shoulder, have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Any error in notice or assistance is harmless given the favorable determination on the claim.

II.   Legal Criteria and Analysis

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease, such as arthritis, is shown as such in service or during the presumptive period for chronic diseases, subsequent manifestations of the same chronic disease are generally service connected.  Entitlement to service connection based on chronicity pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

In this case, the competent evidence shows that the Veteran has a current diagnosis of degenerative joint disease of the left shoulder, also referred to as arthritis.  Arthritis is expressly recognized as a chronic disease under 38 C.F.R. § 3.309(a).  The Veteran was diagnosed with a labral tear with degenerative joint disease of the left shoulder in a VA examination in August 2012.  

Although degenerative joint disease was not explicitly diagnosed during service, or within the applicable presumptive period, the record contains credible evidence of treatment for a left shoulder disability during service and continuity of symptomatology related to symptoms of a left shoulder disability since discharge from service.  Service treatment records (STRs) of December 2001 show that the Veteran reported an injury to his neck, and the physician noted that the Veteran's left shoulder appeared lower than his right shoulder.  He was given a diagnosis of a strained right trapezoid.  In March 2004, the Veteran reported a neck injury leading to dull pain radiating to both shoulders.  The Veteran completed a medical history form in April 2004 and reported joint pain, specifically arthritis, rheumatism, or bursitis, with symptoms such as popping, cracking, throbbing and sharp pains in his left shoulder.  The Veteran underwent a medical examination in May 2004 and the physician noted bilateral shoulder locking and popping.  It was noted to be asymptomatic at that time.  Therefore, the evidence supports that a left shoulder disability was incurred in service.  

Further, in a February 2012 written statement, the Veteran said that he has had joint pain in his shoulders since his first discharge from active duty in 2002, and that his left shoulder irritates him the most.  He indicated that when he moved it certain ways it would pop and make cracking sounds.

The August 2012 VA examination report found that the degenerative joint disease was more likely than not caused by the Veteran's military service, but later that month the RO requested an addendum opinion, indicating to the examiner that the Veteran was not on active duty at the time of the May 2004 examination.  However, the record does indicate the Veteran was on active duty at that time.  As a result of the clarifying opinion request, the examiner then issued an addendum opinion that it was less likely than not that the Veteran's left shoulder condition was caused by his service.  

In considering the Veteran's treatment for a left shoulder disability in service, his reports of continuity of symptomatology since service, and the August 2012 opinion that considered the Veteran's May 2004 in-service examination reflecting shoulder complaints, the Board resolves any reasonable doubt in favor of the Veteran and finds that the criteria for entitlement to service connection for degenerative joint disease of the left shoulder, pursuant to the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b), have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection is granted for a left shoulder condition, diagnosed as labral tear with degenerative joint disease.


REMAND

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran's service personnel records show that he received a Combat Action Ribbon during his service.  His receipt of this award is conclusive evidence that he had an in-service stressor for PTSD purposes.  38 C.F.R. § 3.304(f)(2); Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

The Veteran has had two VA examinations for PTSD.  The first examination was in November 2012 and the examiner found that the Veteran's symptoms did not meet the criteria for PTSD using DSM-IV.

Under 38 C.F.R. § 4.125, diagnoses of mental disorders are to conform to DSM-5.  38 C.F.R. § 4.125 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fifth Edition (DSM-5), for rating purposes].  However, the applicability date of the rulemaking requiring diagnosis of psychiatric disorders under DSM-5 indicated that the revision is not applicable where a case was pending before the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  The Veteran's appeal was certified in November 2015; therefore, DSM-5 is applicable to his case.

The Veteran's second PTSD examination took place in August 2014 and the examiner used the diagnostic criteria of DSM-5.  She reviewed the Veteran's military service treatment records and personnel records, his DD Form 214 separation documents, his VA treatment records, and conducted an in-person examination of the Veteran, and found that his symptoms did not meet the criteria for PTSD.  Instead, the examiner found that the Veteran's symptoms met the DSM-5 criteria for an unspecified anxiety disorder.  Based on the Veteran's situation in August 2014 and the fact that he did not seek treatment for mental health problems until July 2011, she opined that his current mental health problems were more likely a result of his employment and living situation than of his military experiences.

VA treatment records reflect the Veteran has been seeking psychiatric treatment and has been given a diagnosis of PTSD by his treating providers as recently as September 2017.  An April 2017 VA record indicates the Veteran had a history of PTSD based on combat.  VA treatment records reflect symptoms of nightmares, hypervigilance, distressing memories, anger, and depression.  As such, it appears the Veteran's symptoms may have worsened since the August 2014 VA examination.  Therefore, remand for a further examination is necessary to determine whether the Veteran meets the criteria for a diagnosis of PTSD under DSM-5 or has another psychiatric disorder related to his service.

Accordingly, the case is REMANDED for the following actions:

1.   Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claim being remanded.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

Regardless of the Veteran's response, obtain any updated VA treatment records from September 2017 to the present.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.   After completion of the above, schedule the Veteran for a VA examination for an acquired psychiatric disorder to include PTSD, depression, anxiety, and panic disorder, with an appropriate examiner to determine the nature and etiology of any acquired psychiatric disorder.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with this request.  

The examiner should provide an opinion on the following:

A.   Identify all acquired psychiatric disorder(s) that have been present during the pendency of the claim.  If a diagnosis of PTSD is not provided, the examiner is asked to reconcile such finding with the VA treatment records that show diagnosis of and treatment for PTSD.

B.   If PTSD is diagnosed, then opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is related or attributable to any incident of the Veteran's military service, including his engagement in combat with the enemy.    

C.   For any diagnosed acquired psychiatric disorder other than PTSD, including any depressive disorder, anxiety disorder, or panic disorder, opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any acquired psychiatric disorder had its onset during the Veteran's active service or is otherwise related to his active service, to include his engagement in combat with the enemy?  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3.   After completing the actions above and any other development deemed necessary, readjudicate the claim of entitlement to service connection for an acquired psychiatric condition in light of the new evidence.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


